DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant’s submission of the Information Disclosure Statement(s) (IDS), received 09/26/2017, in compliance with 37 CFR 1.97 and 37 CFR 1.98 is acknowledged by the examiner. The examiner has considered the cited references in examination of the application and attached signed and dated copies to the Office action.	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ielmini et al., U.S. Patent Application Publication No. 2017/0083810 (hereinafter Ielmini) in view of Garbin et al., “HfO2-Based OxRAM Devices as Synapes for Convolutional Neural Networks” (hereinafter Garbin).
Regarding claim 1, Ielmini teaches a neuromorphic device including: 
a plurality of pre-synaptic neuron circuits [Pre-synaptic neurons 2. Ielmini at paragraph 81; FIG. 7]; 
a plurality of post-synaptic neuron circuits [Post-synaptic neurons 4. Ielmini at paragraph 81; FIG. 7]; and 
a plurality of synapses, each being electrically connected to the plurality of pre-synaptic neuron circuits and a corresponding one of the plurality of post-synaptic neuron circuits [Synapse circuits 3, each being connected to the pre-synaptic neurons 2 and a post-synaptic neuron 4. Ielmini at paragraph 83; FIG. 7], 
Ielmini doesn’t teach that each of the plurality of synapses comprise a plurality of synapse cells [], and each of the synapse cells is electrically connected to a corresponding one of the plurality of pre-synaptic neuron circuits through a corresponding one of a plurality of row lines, respectively, and the corresponding one of the plurality of post-synaptic neuron circuits through one common column line. In the same field of neuromorphic computing, Garbin teaches a plurality of synapses (also referred to as equivalent synapse), each being electrically connected to the plurality of pre-synaptic neuron circuits and a corresponding one of the plurality of post-synaptic neuron circuits, wherein each of the plurality of synapses comprise a plurality of synapse cells (also referred to as synaptic devices), and each of the synapse cells is electrically connected to a corresponding one of the plurality of pre-synaptic neuron circuits through a corresponding one of a plurality of column lines, respectively, and the corresponding one of the plurality of post-synaptic neuron circuits through one common row line [The equivalent synapse (i.e. synapse) comprises a plurality of synaptic devices with each connected a pre-synaptic neuron and connected to one post-synaptic neuron. Garbin at page 2498, left column; Fig. 9]. Garbin teaches that grouping synaptic cells in this manner enabled analog-like conductance behavior in a binary device and simplifies the programming [Garbin at page 2498, left column]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the neuromorphic system of Ielmini so that the synapse circuits are organized into a single synapse (equivalent synapse) as taught by Garbin, such that each of the plurality of synapses comprise a plurality of synapse cells (synaptic circuits/devices), and each of the synapse cells is electrically connected to a 

Regarding claim 2, Ielmini and Garbin teach the neuromorphic device of claim 1, wherein each of the plurality of synapse cells comprises one or more transistors and one memristors [Synapse circuit 3 comprises a transistor 12 and a memristor 10. Ielmini at paragraphs 39, 42, 44; FIG. 1; See also Garbin at Fig. 9].

Regarding claim 3, Ielmini and Garbin teach the neuromorphic device of claim 2, wherein the transistors of the plurality of synapse cells included in one of the synapses have different current driving efficiencies [Each synapse circuit/cell is individually programmable and, thereby, has different current driving efficiencies. Garbin at page 2498, right column. Each synapse also exhibit spike-timing dependent plasticity and, thereby, has different driving efficiencies. Ielmini at paragraphs 79,80].

Regarding claim 4, Ielmini and Garbin teach the neuromorphic device of claim 2, wherein the transistor in each synapse cell is electrically connected to the corresponding one of the plurality of row lines [Each synapse circuit, which includes the transistor, is connected to a corresponding row line and, therefore the transistor is connected to the corresponding row line. See Ielmini at paragraphs 37, 84; FIGS. 1 and 7].

Regarding claim 5, Ielmini and Garbin teach the neuromorphic device of claim 4, wherein a drain electrode of the transistor in each synapse cell is electrically connected to the corresponding one of the [The transistor 12 drain electrode is connected to a corresponding line. See Ielmini at paragraphs 43-44; FIGS. 1 and 7], and wherein a source electrode of the transistor in each synapse cell is electrically connected to the memristor [The immediate unit 11 comprising the transistor 12 is connected is series with the memristor. Ielmini at paragraphs 42-44].

Regarding claim 6, Ielmini and Garbin teach the neuromorphic device of claim 4, wherein the memristor in each synapse cell is electrically connected to the corresponding one of the plurality of row lines and a drain electrode of the transistor in each synapse cell [The memristor is connected to a corresponding a line (row) in series with the transistor. Ielmini at paragraphs 42-44, 84; FIGS. 1 and 7], and wherein a source electrode of the transistor in each synapse cell is electrically connected to the common column line [The corresponding column receives the output of the immediate unit, therefore, is connected to the transistor source electrode. Ielmini at paragraphs 44, 85; FIGS. 1 and 7].

Regarding claim 7, Ielmini and Garbin teach the neuromorphic device of claim 4, wherein a gate electrode of the transistor in each synapse cell is electrically connected to the corresponding one of the plurality of row lines [Each synapse circuit, which includes the transistor, is connected to a corresponding row line and, therefore the transistor gate is connected to the corresponding row line. See Ielmini at paragraphs 37, 84; FIGS. 1 and 7], and wherein a drain electrode of the transistor in each synapse cell is electrically connected to a reference voltage node [The drain electrode of the transistor 116 of each synapse circuit is connected to Vref through memristor 113. Kim at paragraph 51; FIG. 1].

Regarding claim 8, Ielmini and Garbin teach the neuromorphic device of claim 2, wherein the plurality of synapse cells comprise different numbers of transistors from each other, respectively [Synapse circuit 3 comprises transistors 12 and 13, wherein transistor 13 is disconnected as needed, and therefore different synapse circuits comprise different number of transistors. Ielmini at paragraphs 42, 44, 45, 77; FIG. 1].

Regarding claim 9, Ielmini and Garbin teach the neuromorphic device of claim 8, wherein the transistor of each of the synapse cell is electrically connected in parallel to each other [Ielmini at paragraph 45].

Regarding claim 10, Ielmini and Garbin teach the neuromorphic device of claim 9, wherein a gate electrode of the transistor of each of the synapse cell is commonly electrically connected to each other [Each synapse circuit, which includes the transistor and its gate, in a given line/row is commonly connected to each other. See Ielmini at paragraphs 37, 83, 84; FIGS. 1 and 7].

Regarding claim 11, Ielmini and Garbin teach the neuromorphic device of claim 8, wherein a gate electrode of the transistor of each of the synapse cell is commonly electrically connected to the corresponding one of the plurality of row lines [Each synapse circuit, which includes the transistor, is connected to a corresponding row line and, therefore the transistor gate is connected to the corresponding row line. See Ielmini at paragraphs 37, 84; FIGS. 1 and 7].

Regarding claim 12, Ielmini and Garbin teach the neuromorphic device of claim 11, wherein a drain electrode of the transistor of each of the synapse cell is commonly electrically connected to a reference voltage node [The drain electrode of the transistor 116 of each synapse circuit is connected to Vref through memristor 113. Kim at paragraph 51; FIG. 1].

Regarding claim 13, Ielmini and Garbin teach the neuromorphic device of claim 1, wherein the plurality of synapse cells comprise a transistor and a memristor, respectively [Synapse circuit 3 comprises a transistor 12 and a memristor 10. Ielmini at paragraphs 39, 42, 44; FIG. 1], and wherein the memristors of the synapse cells have different fixed resistance values [During communication mode, memristor 10 has a fixed resistance value. Ielmini at paragraph 74].

Regarding claim 14, Ielmini teaches a neuromorphic device comprising: 
[Pre-synaptic neurons 2. Ielmini at paragraph 81; FIG. 7]; 
a plurality of post-synaptic neuron circuits [Post-synaptic neurons 4. Ielmini at paragraph 81; FIG. 7]; and 
a plurality of synapses, each being electrically connected to the pre-synaptic neuron circuits and a corresponding one of the post-synaptic neuron circuits [Synapse circuits 3, each being connected to the pre-synaptic neurons 2 and a post-synaptic neuron 4. Ielmini at paragraph 83; FIG. 7].
Ielmini doesn’t teach that the plurality of synapses comprise a plurality of synapse cells having different current driving efficiencies, respectively. In the same field of neuromorphic computing, Garbin teaches a plurality of synapses (also referred to as equivalent synapse), each being electrically connected to the plurality of pre-synaptic neuron circuits and a corresponding one of the plurality of post-synaptic neuron circuits, wherein each of the plurality of synapses comprise a plurality of synapse cells (also referred to as synaptic devices) having different current driving efficiencies, respectively [The equivalent synapse (i.e. synapse) comprises a plurality of synaptic devices with each connected a pre-synaptic neuron and connected to one post-synaptic neuron (Garbin at page 2498, right column), wherein each synapse device/cell is individually programmable and, thereby, has different current driving efficiencies. Garbin at page 2498, left column; Fig. 9]. Garbin teaches that grouping synaptic cells in this manner enabled analog-like conductance behavior in a binary device and simplifies the programming [Garbin at page 2498, left column]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the neuromorphic system of Ielmini so that the synapse circuits are organized into a single synapse (equivalent synapse) as taught by Garbin, such that each of the plurality of synapses comprise a plurality of synapse cells (synaptic circuits/devices) having different current driving efficiencies, respectively, in order enabled analog-like conductance behavior in a binary device and simplifies the programming. Although Garbin recite that the synapse devices are connected by columns, rather than rows, to the pre-synaptic neuron and connected via a common row line, rather than column line, to the post-synaptic neuron, one will recognize that the orientation of Garbin is merely off from Ielmini and modification above would accommodate the change in orientation such that the synaptic devices are connected as indicated in the modification above as recited in the claim.

Regarding claim 15, Inventor teaches the neuromorphic device of claim 14, wherein the plurality of synapse cells comprise a transistor and a memristor [Synapse circuit 3 comprises a transistor 12 and a memristor 10. Ielmini at paragraphs 39, 42, 44; FIG. 1], and wherein the transistors of the synapse cells have different channel sizes [Synapse circuit 3 comprises transistors 12 and 13, wherein transistor 13 is disconnected as needed, and therefore different synapse circuits comprise different channel sizes. Ielmini at paragraphs 42, 44, 45, 77; FIG. 1].

Regarding claim 16, Ielmini and Garbin teach the neuromorphic device of claim 14, wherein the plurality of synapse cells comprise different numbers of the transistors and one memristor, respectively [Synapse circuit 3 comprises transistors 12 and 13 and one memristor 10. Ielmini at paragraphs 39, 42, 44, 45; FIG. 1].

Regarding claim 17, Ielmini and Garbin teach the neuromorphic device of claim 14, wherein the plurality of synapse cells comprise a transistor and a memristor, respectively [Synapse circuit 3 comprises a transistor 12 and a memristor 10. Ielmini at paragraphs 39, 42, 44; FIG. 1], and wherein the memristors of the synapse cells have different fixed resistance values [During communication mode, memristor 10 has a fixed resistance value. Ielmini at paragraph 74].

Regarding claim 18, Ielmini and Garbin teach the neuromorphic device of claim 14, wherein the plurality of synapse cells are independently electrically connected to the pre-synaptic neuron circuits through a plurality of row lines, and commonly electrically connected to the corresponding one of the post-synaptic neuron circuits through common column line, respectively [Each synapse circuit 3 of an equivalent synapse is independently connect to the pre-synaptic neurons 2 through N row lines and a common column line. Ielmini at paragraph 83-84; FIG. 7; See also Garbin at FIG. 9].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123